IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-15-00364-CR
                                  No. 10-15-00365-CR
                                  No. 10-15-00367-CR
                                  No. 10-15-00368-CR

JEREMIAH TENNON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                         From the 278th District Court
                             Walker County, Texas
                Trial Court Nos. 26,693, 26,695, 26,799 and 26,807


                                      ORDER


       Jeremiah Vadald Tennon’s motions for rehearing are denied.

       Regarding the complaint form which Tennon sent to the Court along with

Tennon’s motions for rehearing, Tennon is advised that this Court does not have

jurisdiction of the type complaint Tennon has raised against his attorney, and the Court

will not take any action on it.

                                        PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions denied
Order issued and filed December 3, 2015




Tennon v. State                           Page 2